Citation Nr: 1204006	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from February 2001 to June 2001 and on active duty from November 2003 to April 2005.  Service in Southwest Asia is indicated by the record.  The Veteran is the recipient of the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claims.

The Veteran has submitted new evidence in the form of a private medical opinion, a lay statement, and a stressor statement, which relate to the issues on appeal.  The Veteran specifically waived his right to have the RO consider the evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).

The Veteran seeks service connection for PTSD.  He also recently asserted that his claim should be expanded to include anxiety/panic; depression; a personality disorder, not otherwise specified (NOS); a psychotic disorder; and agoraphobia.  See the Veteran's statement dated January 2010.  In light of the evidence of record reflecting multiple diagnoses of record including an anxiety disorder; a depressive disorder, NOS; and a panic disorder with agoraphobia, the Board has redefined the Veteran's psychiatric disorder claim as is listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities).


FINDINGS OF FACT

1.  The Veteran participated in combat.

2.  The Veteran has chronic degenerative changes at the C6 level that are as likely as not related to his active military service.

3.  The Veteran has been diagnosed with PTSD, depression, and panic attacks.

4.  Resolving reasonable doubt in favor of the Veteran, his PTSD with depression and panic attacks is as likely as not related to his combat service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has degenerative joint disease of his cervical spine that was incurred in his military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Resolving reasonable doubt in favor of the Veteran, he has PTSD with depression and panic attacks that was incurred in his active military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Under the law, VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  As discussed below, the Veteran's exposure to combat in service has been conceded.  As the Veteran contends that he injured his neck during combat, the provisions requiring VA to accept a veteran's statements as to combat injuries do apply to this case.  

A. Degenerative joint disease of the cervical spine

The Veteran asserts that he sustained an in-service neck injury, the residuals of which continue to the present day.  See the Veteran's claim dated December 2006.  Specifically, he states that, during his service in Iraq, "[o]n one occasion, I was the turret gunner, and the driver had to slam on the breaks during a convoy.  I jolted forward and backward very quickly.  I remember feeling dazed and confused, and my neck began to hurt right away."  See the Veteran's statement dated March 2008.
The Board has thoroughly reviewed the record and finds that the evidence is at least in equipoise as to whether the Veteran has a current neck disability which is due to his active duty service.

As indicated in the Introduction, the Veteran served on active duty for training from February 2001 to June 2001.  He was subsequently called to active duty from November 2003 to April 2005.  He served in Iraq from March 2004 to March 2005.  He is the recipient of the Combat Action Badge.  Therefore, combat service is verified.  See the deferred rating decision dated June 2008.  See also the Department of the Army and the Air Force permanent order dated February 2006.

The Veteran's service treatment records (STRs) show that he was initially diagnosed with a cervical strain in May 2003, prior to his period of active duty service.  His pre-deployment examination did not document any abnormalities of his cervical spine.  The Veteran's STRs further show that in July 2004, while on active duty in Iraq, he injured the back of his neck.  See the Department of Army Memorandum regarding presumptive line of duty dated March 2005.  He was discharged from active duty in April 2005.  A subsequent periodic examination in March 2006 noted a history of "mild cervical strain."  A functional capacity certificate also dated in March 2006 noted that the Veteran takes pain relievers for "back of neck pain."

The Veteran was afforded a VA examination in February 2007 at which time the examiner noted that the Veteran's "neck pain is due to a whiplash injury which occurred while he was in the turret-gunning position when the driver slammed on the brakes suddenly.  He was treated at sick call.  Also constantly being in a prone position and having to look upwards contributed to neck pain.  Another factor was wearing night goggles which were very heavy and having them on the top of his neck."  X-rays of the cervical spine performed in conjunction with the February 2007 VA examination revealed the following findings:  "[a]nterior deformity of the superior endplate of C6 may be due to previous trauma.  There is questionable prevertebral soft tissue swelling; age of any injury cannot be reliably assessed here."  While the February 2007 VA examiner indicated that there was no pathological diagnosis of a current neck disability, he did note that "X-rays of the neck reveal degenerative changes at the C6 level which is not clinically significant."  

VA treatment records dated document continuing complaints of neck pain.  See the VA treatment records dated May 2007 and June 2007.  Additionally, the Veteran has described continuity of neck symptomatology following the in-service injury.  See, e.g., the Veteran's statement dated March 2008.

Based on a review of the evidence, the Board finds that service connection for degenerative joint disease of the cervical spine is warranted.  The Veteran has competently and credibly reported having injured his neck while in the turret gunning position during his Iraq service.  Indeed, his statements are supported by his STRs which document this in-service neck injury.  In addition, VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary.

The Veteran is also competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, a layperson is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran was discharged from active duty in April 2005.  As indicated above, the objective evidence documents his continued complaints of "back of neck pain" in March 2006, May 2007, and June 2007.  See the STRs dated March 2006 & the VA treatment records dated May 2007 and June 2007.  

Thus, the Board finds that the evidence supports a finding of an in-service injury and a continuity of symptomatology.  Although the February 2007 VA examiner provided a negative nexus opinion, his conclusion is not probative as he failed to address whether the acknowledged degenerative changes of the cervical spine at C6 were due to the Veteran's documented in-service neck injury.  While the degenerative changes of the Veteran's cervical spine demonstrated on X-ray might not have been "clinically significant" as reported by the VA examiner, the degenerative changes are still present and are therefore demonstrative of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the 'current disability' requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim").  Moreover, the examiner appears not to have taken into account the Veteran's competent and credible reported history of a continuity of symptomatology, which is supported by post-service treatment records.

Accordingly, and on the basis of the evidentiary posture as discussed herein, the Veteran's competent and credible lay statements, the evidence of in-service injury, and degenerative changes of the cervical spine with chronic pain, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has a current neck disability that was incurred in service.  The evidence is in favor of the grant of service connection for degenerative joint disease of the cervical spine.  Service connection for degenerative joint disease of the cervical spine is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

B. Acquired psychiatric disorder, to include PTSD

The Veteran contends that he has a psychiatric disorder, to include PTSD, depression, and anxiety (panic), as a result of stressors that occurred during his military service when he was stationed in Iraq.  The Veteran has reported that he experienced "a close call with rounds being fired on him when he was in his role as a turret gunner."  See the VA mental health evaluation dated June 2007.  He also reported that he "witnessed an IED (improved explosive device) explosion on one of the trucks in his convoy while he was in Kuwait."  Id.  He further stated that "he had to clean up human remains of Iraqi soldiers who carried explosions on their person."  Id.  Additionally, he reported firing multiple rounds on a car that contained potential insurgents.  See the VA mental health assessment dated April 2008; see also the Veteran's stressor statement dated December 2009.

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.  
The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

Here, because the Veteran received the Combat Action Badge, his combat status is established.  38 C.F.R. § 3.304(f) (2011).  The Board has no reason to disbelieve his statements concerning his in-service stressors, as they are consistent with his combat record and the record of his service in Iraq.  38 U.S.C.A. § 1154 (West 2002).  Although specific corroboration of the reported events is unnecessary under these circumstances, the Veteran's stressors have been conceded by the RO.  See the deferred rating decision dated June 2008.

STRs show no treatment for, or diagnosis of, any psychiatric disorders.  However, his March 2005 post-deployment health assessment documents his report that he witnessed killing during combat and was in danger of being killed while in Iraq.

According to post-service medical records, the first diagnosis of PTSD was made in June 2007.  Notably, the June 2007 VA mental health evaluation indicated that the Veteran's psychological symptomatology was consistent with a PTSD diagnosis based upon the criteria specified in the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  The report of this evaluation also documented the Veteran's report of frequent unwanted intrusive thoughts and flashbacks of the stressor events with physical reactions including sweating, increased heart rate, and breathing changes.  VA treatment records dated July 2008 and December 2008 document on-going diagnoses of PTSD and depression, NOS.

The Veteran received a VA mental health assessment in August 2008 which also discussed the application of the DSM-IV criteria and reported that he did not meet said criteria for PTSD.  Rather, the Veteran was diagnosed with depression, NOS; cannabis dependence; alcohol abuse v. dependence; and "exaggeration of somatic and psychiatric symptoms."  In rendering the diagnosis, the VA mental health assessment indicated that the Veteran "appears to be attempting to paint a picture of one who is distressed by severe PTSD, psychotic symptoms and physical ailments, and attempting to convey in interview that all his difficulties stem from his experiences in Iraq.  In interview, he described plentiful, severe, psychotic symptoms, which do not fit the well-known presentation of psychotic disorders, nor are consistent with PTSD."  

Additionally, the Veteran was afforded a VA mental health examination in August 2008.  The examiner declined to diagnose the Veteran with PTSD, but rather rendered diagnoses of an anxiety disorder, NOS; a depressive disorder, NOS; alcohol abuse; and cannabis dependence.  The examiner stated that the Veteran's self-report of PTSD stressors and symptomatology was unreliable and inconsistent, and therefore, did not warrant a diagnosis of PTSD pursuant to the DSM-IV criteria.  Additionally, the August 2008 VA examiner rendered negative medical nexus opinions as to the anxiety and depressive disorders.  

In contrast, the Veteran submitted a private medical opinion in support of his claim, in which Dr. J.R.T. diagnosed him with PTSD, a major depressive disorder, a panic disorder with agoraphobia, alcohol dependence, and cannabis dependence under the DSM-IV.  See the letter from Dr. J.R.T. dated January 2010.  Dr. J.R.T. further noted that "[a]ll of [the Veteran's] symptoms are clearly secondary to his traumatic experiences while service with the 34th Infantry Division in Iraq."

The Board recognizes that the Veteran has been diagnosed with various psychiatric disorders, including PTSD, a depressive disorder, and an panic disorder.  However, based on a thorough review of the record, the Board finds that the evidence is at least in equipoise as to whether service connection for an acquired psychiatric disorder is warranted.  As set forth above, the Board finds that the Veteran has a verified combat stressors including exposure to incoming fire, witnessing an IED explosion, seeing dead and injured soldiers and enemy combatants.  The evidence also shows that, following his April 2005 active duty discharge, the Veteran has been diagnosed with PTSD in accordance with the DSM-IV by a VA clinician, and additionally diagnosed with depression and anxiety (panic).  The June 2007 mental health assessment diagnosed the Veteran with PTSD based upon his reported confirmed stressors.  Additionally, Dr. J.R.T. provided a positive medical nexus opinion that the Veteran's current psychiatric diagnoses, including PTSD, a major depressive disorder, and a panic disorder with agoraphobia, are secondary to his traumatic experiences in Iraq.

Thus, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran has PTSD with depression and panic attacks that is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Service connection for PTSD with depression and panic attacks is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for degenerative joint disease of the cervical spine disability is granted.  

Entitlement to service connection for PTSD with depression and panic attacks is granted.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


